     Case 2:18-cv-05030-JS-AKT Document 78 Filed 12/17/19 Page 1 of 1 PageID #: 470
                                        MARCUS & ZELMAN, LLC
                                                                         NEW JERSEY OFFICE:
Ari H. Marcus, Esq.                                                                         701 Cookman Avenue, Suite 300
Licensed to Practice in NJ, NY & PA                                                         Asbury Park, New Jersey 07712
Ari@MarcusZelman.com                       ATTORNEYS & COUNSELLORS AT LAW
                                                     Tel: (732) 695-3282                              NEW YORK OFFICE:
Yitzchak Zelman, Esq.                                Fax: (732) 298-6256                                  1 Deer Run Road
                                                   www.MarcusZelman.com                            Pomona, New York 10970
Licensed to Practice in NJ & NY
YZelman@MarcusZelman.com
                                                                                            *All Correspondence to NJ Office



                                                     December 17, 2019




      Via ECF
      The Honorable United States District Judge Joanna Seybert
      United States District Court
      Eastern District of New York
      100 Federal Plaza
      Central Islip, NY 11722

                              Re: Accardo v. Equifax, Inc. et. al.
                                  Civil Action No: 2:18-cv-05030-JS-AKT


      Dear Judge Seybert,

                 The undersigned represents the Plaintiff in the above referenced matter.

             Please be advised that this matter has been settled as to the claims against Defendant
      Lending Club. It is therefore respectfully requested that the matter be stayed for sixty days, to
      allow the parties to finalize settlement details and submit a Stipulation of Dismissal.

                 Defendant’s counsel has consented to this request and is copied on this communication.

                 Please contact the undersigned with any questions Your Honor may have.

                 Thank you.


                                                      Respectfully Submitted,


                                                      /s/ Yitzchak Zelman
                                                      Yitzchak Zelman, Esq.
                                                      MARCUS & ZELMAN, LLC



      YZ/llh
